         Case 1:19-cr-00451-GHW Document 53 Filed 06/04/20 Page 1 of 1




MEMORANDUM ENDORSED                                        June 4, 2020
                                                          USDC SDNY
                                                          DOCUMENT
     Hon. Gregory H. Woods                                ELECTRONICALLY FILED
     United States District Judge                         DOC #:
     Southern District of New York                        DATE FILED: 6/4/20
     United States Courthouse
     500 Pearl Street
     New York, New York 10007

     Re: United States v. Sean Dawkins
          19 Cr. 451 (GHW)

     Your Honor:

           With the consent of the government, I am requesting that the
     sentencing of Mr. Dawkins, currently scheduled for June 9, 2020 be
     adjourned to a date at which all parties can appear in person.
     The parties suggest that a date in late August or early September would be
     convenient.

           Thank you for your attention to this matter.


                                     Respectfully submitted,

                                     s/
                                     Mark B. Gombiner
                                     Attorney for Sean Dawkins

     Cc: A.U.S.A. Jacob Guttwillig

      Application granted. The sentencing of Mr. Dawkins is adjourned to August
      25, 2020 at 3:00 p.m. The defendant's sentencing submissions are due no
      later than August 11, 2020. The government's sentencing submissions are
      due no later than August 18, 2020.

      The Clerk of Court is directed to terminate the motion pending at Dkt. No.
      52.

      SO ORDERED
      June 4, 2020
